Citation Nr: 1335348	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975, and was discharged under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision issued by the RO which determined that the appellant's discharge status was a statutory bar to receiving VA benefits based on his period of service.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

On his VA Form 9 Substantive Appeal dated in March 2010, the appellant requested a hearing to be held at the RO before a Veterans Law Judge from the Board.  In a May 2010 statement, the Veteran clarified that he desired a videoconference hearing with the Board. 

While the appellant was scheduled for a videoconference hearing in September 2012, he submitted a letter in September 2012 requesting rescheduling of the hearing.  

As the appellant has the right to a videoconference hearing, and such hearing must be scheduled by the RO, the claim must be remanded.  See 38 U.S.C.A. § 7107(b)  (West 2002); 38 C.F.R. §§ 20.700(a),(e), 20.703 (2012). 

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to have the Veteran scheduled for a videoconference hearing before a Veterans Law Judge, at the earliest available opportunity. The Veteran and his representative should be notified of the scheduled hearing in a timely fashion. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


